Citation Nr: 1202098	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  02-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected traumatic arthritis of the right ankle, residual of bimalleolar fracture. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1982.

This matter originally comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2003 and February 2005, the Board remanded the claim for additional procedural and evidentiary development.  After such was accomplished, a supplemental statement of the case was issued in August 2005, which continued to deny the claim.

The Veteran appealed the Board's December 2005 decision denying the Veteran's increased rating claim for the right ankle to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Court vacated the December 2005 Board decision and remanded the matter for readjudication consistent with the Court's decision.  

Thereafter, in April 2009, the Board remanded the claim for proper VCAA notice and to provide the Veteran with another VA examination.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the October 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record reflects that overall the Veteran's right ankle disability is characterized by marked limitation of motion with consideration of tenderness, pain on motion, lack of endurance and crepitance.

2.  The evidence of record reveals that the Veteran's service-connected right ankle disability is not exceptional or unusual to require referral for extraschedular consideration. 



CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent disability rating for service-connected traumatic arthritis of the right ankle, residual of bimalleolar fracture have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5270-5274 (2011).  

2.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that letters dated in March 2004 and July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2004 letter informed the Veteran that he should submit evidence showing his service-connected right ankle disability has increased in severity.  The July 2009 letter notified the Veteran of the specific rating criteria used in making an increased rating determination for ankle disabilities.  In the July 2009 letter, the Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him, and any evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Furthermore, the March 2004 letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

The Board observes that the March 2004 and July 2009 letters were sent to the Veteran after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in October 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a November 2004 private treatment record and VA examination reports dated in November 2000, July 2005, August 2009 and May 2011.

The August 2009 and May 2011 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his right ankle.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in November 2003 for VCAA notice, in December 2005 to provide the Veteran with a VA examination and in April 2009 for proper VCAA notice and to provide the Veteran with another VA examination.  The record shows that the RO sent the proper VCAA notice, as discussed above, in letters dated in March 2004 and July 2009.  Furthermore, VA examinations dated in August 2009 and May 2011 reviewed the Veteran's claims file and discussed in detail the current severity of the Veteran's service-connected right ankle disability.  Accordingly, the Board finds that there has been substantial compliance with the November 2003, February 2005 and April 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently assigned a 10 percent disability rating for his service-connected right ankle stiffness under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011) for traumatic arthritis.  Under Diagnostic Code 5010, arthritis due to trauma, should be evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. §  4.45(f).  

Diagnostic Code 5271 addresses the criteria to evaluate limitation of motion of the ankle.  Under this diagnostic code, a 10 percent disability rating is warranted for moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  In order for the Veteran to receive the next higher evaluation of 20 percent under Diagnostic Code 5271, the evidence must show that his right ankle disability is manifested by marked limitation of motion.  

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "moderate" or "marked" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in November 2000.  He complained of swelling and tightness of the right ankle with occasional pain when walking.  The Veteran reported that he works at a treatment facility for juvenile offenders and he has had to reduce the hours he worked in the course of a week because of right ankle pain.  He indicated that he worked three 10 hour shifts a week.  Physical examination of the Veteran revealed that he did not walk with a limp.  The right ankle was sensitive to touch, but there was no unusual swelling as compared to the left ankle.  He complained of pain on any motion and with any resistance regarding the right ankle.  There was no evidence of crepitance during range of motion.  The examiner did not observe any laxity of the stressing ligaments.  Dorsiflexion of the right ankle was to 30 degrees and plantar flexion was to 30 degrees.  The examiner noted that when he distracted the Veteran "the left ankle dorsiflexes to 45 degrees and plantar flexes to 45 degrees without pain and without weakness."  It appears that the examiner meant to state the right ankle dorsiflexes to 45 degrees as this was the anatomical part he was discussing in the paragraph and that was the disability he was asked to evaluate.  However, the Board finds that the examination is suspect as the examiner indicated that the Veteran's ankle was able to dorsiflex to 45 degrees, which is more than double the normal range of dorsiflexion from zero to 20 degrees.  Furthermore, it is unclear if the examiner was referring to the right or left ankle in that statement.  As the examination report has several errors, the Board finds that this examination is of low probative value with respect to the current severity of the Veteran's right ankle disability. 

The Veteran submitted a private treatment record dated in December 2004.  The Veteran reported that he has had increased right ankle discomfort.  Weather changes cause the pain to be worse.  He has had some trouble with stairs due to his right ankle pain.  Physical examination revealed that the Veteran walked with a slight limp on the right side.  Lower extremity alignment was normal.  He had well healed scars both medially and laterally on the right ankle.  The right ankle had chronic soft tissue swelling throughout the ankle.  The peroneal tendons as well as the anterior lateral ankle were tender.  There was also some tenderness over the medial malleolus.  The Veteran was able to dorsiflex to 5 degrees and plantar flex to 20 degrees.  Inversion was 10 and eversion was 5.  The Veteran had pain on motion.  There was no evidence of crepitance.  Sensory and vascular exams were normal.  

The Veteran was provided with another VA examination in July 2005.  He reported that he had frequent pain and swelling in the right ankle.  The Veteran also has had a little bit of pain that goes up to his right knee.  He would warp his ankle when he went to work as a jailer in the county jail.  His job required him to be on his feet for his entire eight hour shift.  The examiner also observed that the claims file contains a lay statement from the Veteran in March 2002 that reveals he had right ankle swelling, crackling sounds and sensations and stiffness.  Physical examination revealed that the Veteran had a 4 inch anterior scar and a 1 inch lateral scar on the right ankle that was without tenderness and numbness.  There was marked sensitivity to any touch over the anterior right ankle.  The right ankle easily dorsiflexed to 20 degrees and plantar flexed to 20 degrees with mild complaints of pain and significant swelling of the anterolateral ankle.  The ligaments were intact with no laxity.  There was no weakness on motion of the right ankle.  The Veteran walked easily with no obvious limp.  The examiner determined that the Veteran had moderate traumatic arthritis of the right ankle with moderate restriction of motion.  

The record contains a VA orthopedic examination dated in August 2009.  The Veteran reported that the pain in the right ankle had increased with time.  His pain ranged from one to seven on a scale of one to ten.  The right ankle would swell with activity and the Veteran has had pain with walking.  The Veteran wears a brace and cushioned heels at work as a correction officer.  The right ankle bothers him with yard work, ladders, squatting and kneeling.  He also gets cramps in the right ankle with certain movements.  The Veteran estimated that he could walk a maximum of one mile without having to stop.  He takes no medication with respect to the right ankle.  On physical examination, the examiner observed that the Veteran walked with a mild antalgic gait to the right.  He used no assistive devices and he did not wear his brace to the interview.  There was tenderness and mild Tinel that radiated out the medial side of the foot from the medial border of the medial malleolus.  There was a 10 cm linear scar over the fibula with a Tinel approximately 5 cm from the proximal end of the incision.  The Tinel went distally over the lateral aspect of the foot.  There was pain to palpation on the anterior aspect of the foot.  Range of motion for the right ankle was dorsiflexion from zero to 20 degrees and plantar flexion from zero to 40 degrees.  When repeated ten times, there was evidence of crepitus within the ankle joint and pain with motion.  Motor strength was five out five.  Anterior drawer test was positive with a solid end point.  The Veteran had painful motion throughout the 60 degrees of movement with moderate lack of endurance.

The examiner from the August 2009 examination conducted an additional examination in May 2011.  The Veteran reported that the pain in the right ankle had become worse with periodic swelling and stiffness in the morning.  He still worked as a correctional officer.  The Veteran reported that the pain ranges from two to eight on a scale from one to ten.  It is aggravated by stairs, kneeling and squatting.  He wears an ace bandage on the ankle and he had that on when he arrived at the examination.  Physical examination revealed that the Veteran ambulated with heel to toe gait with toes directed outward bilaterally.  There was no appreciable limp that could be detected on watching him walk down the hall.  His gait was bilaterally symmetrical.  The anterolateral ankle was tender to palpation.  There was mild to moderate swelling of the anterolateral region of the ankle.  The Veteran also had swelling in the other three quadrants that was bilaterally symmetrical and more consistent with his weight.  The Veteran was able to dorsiflex from zero to 15 degrees and plantar flex from zero to 30 degrees.  It was repeated with no loss of motion.  There was crepitus on range of motion.  His anterior drawer test was negative.  His pulses were positive.  Motor strength was five out of five.  The Veteran had mild painful motion with all motion.  He had 20 degrees of limited motion.  There was evidence of mild to moderate lack of endurance.  The range of motion was performed three times with no change in strength, stability or degrees of motion.  

After a review of the record, the most pertinent of which was discussed above, the Board finds that an assignment of a higher disability rating of 20 percent is warranted for the Veteran's service-connected traumatic arthritis of the right ankle.  The Board notes that, at the worst, the Veteran's right ankle was limited to 5 degrees dorsiflexion and 20 degrees plantar flexion at various times during the appeal period.  See December 2004 private examination and July 2005 VA examination.  Thus, the medical evidence of record reveals that the range of motion of the right ankle at the worst was limited to 25 percent of the normal range of motion for dorsiflexion and it was limited to approximately 45 percent of normal range of motion for plantar flexion.   The Board observes that the VA examinations in August 2009 and May 2011 show an increase in range of motion for dorsiflexion and plantar flexion from the December 2004 private evaluation and July 2005 VA examination.  However, the examiner in August 2009 and May 2011 noted that the Veteran had pain throughout all degrees of motion.  Furthermore, the Veteran's right ankle demonstrated tenderness or pain to palpation and crepitance on range of motion testing.  He also had lack of endurance with repetitive motion.  Although the Veteran's right ankle range of motion was normal for dorsiflexion and limited to 88 percent of normal range of motion in August 2009 and it was limited to 75 percent of normal range for dorsiflexion and 66 percent of normal range for plantar flexion in the May 2011 examination, in considering pain on motion and lack of endurance on repetitive motion testing, the Veteran's right ankle disability reflects marked limitation of motion.  Accordingly, the evidence of record shows that the Veteran's right ankle disability more closely approximates marked limitation of motion of the right ankle during the entire appeal period.

The medical evidence, however, does not show that the veteran is entitled to a disability rating in excess of 20 percent for his right ankle disability.  The medical evidence contains no findings of right ankle ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of the medical records indicates that the veteran could perform range of motion testing of the disabled joint.  Such evidence establishes that ankylosis is not present and there is no other medical evidence that contains a finding of right ankle ankylosis.  Thus, the assignment of a higher disability evaluation for the Veteran's right ankle disability under Diagnostic Code 5270 (ankle ankylosis) is not warranted.  In addition, a 20 percent disability rating is the maximum allowed under Diagnostic Codes 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and 5274 (history of astragalectomy).  Accordingly, a higher disability rating is not available under any of those diagnostic codes.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chronic right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disorder with the established criteria found in the rating schedule for the ankle shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran is employed as a correction officer.  He complained of pain when walking and he uses a brace and cushioned heels at work.  The evidence of record does not show that the Veteran's right ankle disability causes marked interference with employment that is not already contemplated in the rating criteria.  Furthermore, the medical record does not show that the Veteran's right ankle disorder has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).



						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating of 20 percent for traumatic arthritis of the right ankle, residual of bimalleolar fracture is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


